Exhibit (10.5) EASTMAN KODAK COMPANY 2 Award Agreement This “Award Agreement” evidences an award of Restricted Stock Units (the “RSUs”) and/or Nonqualified Stock Options (the “Options,” and together with any RSUs, the “Award”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive Plan (the “Plan”), as indicated below.The Award is subject to all other terms set forth in the Plan and this Award Agreement.Capitalized terms not defined in this Award Agreement have the meanings given to them in the Plan. Name of Grantee: Grant Date: Number of RSUs: Number of Options: with an Option Price of $ Vesting Schedule: Vesting Date Percentage Vesting 33 1/3% 33 1/3% 33 1/3% RSU Terms Vesting: The Vesting Schedule for any RSUs awarded is set forth above under “Vesting Schedule.”The RSUs will only vest if the Grantee is continuously employed by the Company or any of its Affiliates from the Grant Date through the applicable Vesting Date, and except as otherwise provided by this Award Agreement or determined by the Committee, any unvested RSUs will be forfeited upon any termination of employment. If the Company terminates the Grantee’s employment without “Cause” or the Grantee terminates his or her employment for “Good Reason,” each as defined in the attached Appendix, on or after , the unvested RSUs which would otherwise vest on the Vesting Date immediately following the date of the termination of the Grantee’s employment will vest as of the date of termination of employment, and any unvested RSUs which would otherwise vest on a Vesting Date after the Vesting Date immediately following the termination of the Grantee’s employment will be forfeited upon the termination of employment (“Accelerated Vesting”).
